Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 18, 2013                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146916                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 146916
                                                                   COA: 310561
                                                                   Emmet CC: 10-003317-FH
  RICHARD ALLEN NEILL,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 7, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

        CAVANAGH and MCCORMACK, JJ., would grant leave to appeal.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 18, 2013
           p0911
                                                                              Clerk